The words of the bond are that it is "to be paid in current funds when called for;" dated 19th August, 1864, and due six months after date.
When this case was before us heretofore (72 N.C. 519) we held that it was payable in Confederate Treasury notes and subject to the scale as of its date.
Upon the last trial the plaintiff offered to show that it was expressly agreed at the time the bond was given that it was not to be paid in Confederate money. That would make no difference because it would contradict the express words of the bond.
His Honor correctly instructed the jury according to the decision supra, that current funds meant Confederate money.
No error.
PER CURIAM.                              Judgment affirmed. *Page 428